Citation Nr: 1604008	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's hepatitis C at least as likely as not had its onset during active duty.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran testified at the October 2015 hearing that he was diagnosed with hepatitis C in 1999 and that he contracted hepatitis C secondary to in-service risk factors.  He testified that during service he was involved in high-risk sexual activity and intranasal heroin use.  In addition, the Veteran reported in a statement dated May 2011 that in basic training he was administered injections with hypodermic needles and air gun injectors.  He stated that following these injections, "[b]lood was running down everyone's arms."

The Board notes that VA has recognized the following activities as known risk factors for hepatitis C: intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) Letter 211B (98-110) November 30, 1998; see also VBA Fast Letter 04-13 (June 29, 2004) (acknowledging that air gun injectors, which were commonly used to administer vaccinations to Vietnam-era service members, have been recognized as a "biologically plausible" means of transmission of hepatitis C).

A private treatment record, dated October 1999, shows a diagnosis of hepatitis C.  The Veteran underwent liver biopsies in November 1999 and May 2002, which both revealed chronic hepatitis.  Private Treatment Records (January 2012).  A genotype test, obtained in July 2004, revealed hepatitis C, genotype 2.  Id.

The Veteran's treating physician submitted a statement dated January 2012.  He indicated that the Veteran had a high hepatitis C viral load level in March 2002 and opined that it is more likely than not that the Veteran's hepatitis C infection is a service related illness.  He explained that the Veteran's risk factors were confined temporally to the same time frame as his time in the military.  This opinion from the Veteran's treating physician is assigned great probative weight because it is consistent with the record evidence, which reveals the Veteran's risk factors for hepatitis C during service.

The Veteran was provided a VA medical examination in September 2012.  The VA examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that there was no objective proof that the Veteran had unprotected sexual activity, used IV drugs, shared personal items with other soldiers, or was exposed to the hepatitis C virus before his discharge from military service in 1971.

The Board finds that the VA examiner's opinion is inadequate because the examiner improperly relied on the lack of corroborating evidence in determining there was no nexus between the Veteran's current diagnosis of hepatitis C and service.  The United States Court of Appeals for Veterans Claims has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Board assigns little probative weight to the VA examiner's opinion.

The Veteran is competent to describe possible risk factors for contracting hepatitis C in service.  Taking into consideration the totality of the evidence, to include the Veteran's lay evidence and his treating physician's January 2012 opinion, the Board finds that service connection for hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


